DETAILED ACTION
1.	This office action is in response to the amendment filed on 05/25/2021.
2.	Claim 11 is cancelled. 

Allowable Subject Matter
3.	Claims 1-10 and 12 are allowed.
4.	Claims 1-10 and 12 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance: 
The 35 U.S.C. 101 rejection of claims 1-10 and 12 has been withdrawn in view of the amendment. Claims 1-10 and 12 are patent eligible. Independent clams 1 and 12 recite the limitations calculating a first current derating ratio indicating a value of the first derating current value to a first maximum discharge current value mapped to the first state of charge value; storing the first current derating ratio in association with the first state of charge value and the first temperature value memory; and discharging the battery according to the first derating current value. The step of discharging the battery according to the first derating current value integrate the recited judicial exception into a practical application. The claimed invention is patent eligible based on 2019 Revised Patent Subject Matter Eligibility Guidance (Step 2A).
 	The 35 U.S.C. 112, second paragraph rejection of claims 1-10 and 12 has been withdrawn in view of the amendment.
 	The objection to claim 12 has been withdrawn in view of the amendment.
Claim 1 is allowed because none of the prior art of record anticipate or render obvious a battery management apparatus, comprising: calculate, from the first 
 	Claim 12 is allowed because none of the prior art of record anticipate or render obvious a battery management method, comprising: calculating, from the first discharge curve model, a first time change amount from a first point in time in which the first discharge curve model meets a discharge setting voltage value that is set. higher than a low'er limit value of discharge voltage of the battery to a second point, in time in which the first discharge curve model meets the lower limit value of discharge voltage;
calculating a first derating current value for a first temperature value based on the lower limit value of discharge voltage, the discharge setting voltage value, the first time change amount, a first factor and a second factor, wherein the first factor is a first, internal resistance value of the battery mapped to the first temperature value, and the second factor is a first maximum resistance change ratio of the battery mapped to the first temperature value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/							
Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864